Citation Nr: 1447510	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION


The Veteran served on active duty from January 1972 to December 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in these files include the May 2013 hearing transcript.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities.  See statement received in April 2011.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends, in essence, that he has had back and neck pain, and symptoms of carpal tunnel syndrome, since service.  Specifically, he maintains that he injured his neck and back when he fell from a ladder in 1972, and has worsening pain since that time.  He also maintains that his repetitive use of tools as a machinery technician for many years in service caused him to develop carpal tunnel syndrome.  See May 2013 hearing transcript. 

During the May 2013 hearing, the Veteran testified that he received VA treatment for all his claimed disabilities in San Diego in the 1990's.  This treatment included prescribed medication and use of a TENs unit.  The record does not show that copies of the Veteran's complete VA medical records, including those from San Diego in the 1990's, were sought.  VA records are considered part of the record on appeal since they are within VA's constructive possession, and such records may have bearing on the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available outstanding VA treatment records should be obtained on remand.

Moreover, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's service personnel records which note his military occupational specialty as machinery technician and his testimony of experiencing pain and numbness in his hands in service after the repetitive use of tools using tools, along with a current diagnosis of bilateral carpal tunnel syndrome, the Veteran should be scheduled for a VA examination to determine whether his carpal tunnel syndrome is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records pertaining to the Veteran's neck, back and carpal tunnel syndrome treatment.  In particular, all available San Diego VA treatment records from the 1990's should be obtained.  All attempts to procure records identified by the Veteran should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, arrange for the Veteran to be examined to determine the nature and etiology of his diagnosed bilateral carpal tunnel syndrome.  The claims file, including the VVA file, must be made available to the examiner for review.  Following an interview, examination, and complete review of the file, to include the statements made by the Veteran during the May 2013 Board hearing, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's carpal tunnel syndrome is causally related to event(s) in service, to include the claimed repetitive use of tools therein.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  In addition, undertake any further development suggested by the record, to include obtaining additional medical opinions.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  Then, readjudicate the service connection issues.  If any of the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



